—Appeal from a judgment of the County Court of Washington County (Berke, J.), rendered May 15, 1992, convicting defendant upon his plea of guilty of the crimes of attempted sodomy in the first degree and sexual abuse in the first degree.
The record supports County Court’s finding that defendant was not in custody and had been read the Miranda warnings when he gave his initial statement. These warnings were still effective at the time of defendant’s subsequent statement during the same interrogation. County Court therefore properly found that the statements were admissible. We further find that the presentencing report provided to County Court was adequate.
Crew III, J. P., Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.